 



Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is made and entered into as of the 11th day of October, 2019, by
and between LYDALL, INC., a Delaware corporation (the “Company”), and Sara A.
Greenstein (the “Executive”).

 

W I T N E S S E T H

 

WHEREAS, the Company and the Executive (the “Parties”) have agreed to enter into
this agreement (the “Agreement”) relating to the employment of the Executive by
the Company and/or one of its subsidiaries;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the Parties, intending to
be legally bound, agree as follows:

 

1.                Term of Employment.

 

1.1              The Company (and/or one of its subsidiaries for payroll and
benefits purposes) agrees to employ the Executive, and the Executive accepts
such employment, commencing on November 18, 2019 (the “Effective Date”), in
accordance with the terms and provisions of this Agreement.

 

1.2              The term of this Agreement and the “Employment Period” under
this Agreement shall be the period commencing on the Effective Date and, ending
on the date of termination of the Executive’s employment pursuant to Section 5,
6 or 7 below, whichever is applicable.

 

2.                Duties. During the Employment Period, the Executive will serve
as President and Chief Executive Officer of the Company, reporting to the Board
of Directors of the Company (the “Board”). In such capacity, the Executive will
devote her full business time and attention and best efforts to the affairs of
the Company and its subsidiaries and her duties. The Executive will have such
duties as are appropriate to her position, and will have such authority as
required to enable the Executive to perform these duties. Consistent with the
foregoing, the Executive shall comply with all reasonable instructions of the
Board or a committee thereof. Subject to and in accordance with the Company
charter or by-laws, the Executive shall be appointed a member of the Board
effective as soon as practical following the Effective Date (with the Board
using all reasonable efforts to effect such appointment within five (5) business
days following the Effective Date) and shall thereafter be nominated by the
Board to serve as a director for each succeeding director term of service during
the Employment Period.

 



 

 

 

3.                  Compensation and Benefits.

 

3.1              Base Salary. During the Employment Period, the Company will pay
the Executive a base salary at an initial annual rate of Seven Hundred Fifty
Thousand Dollars ($750,000). The Company may, in its sole and absolute
discretion, increase the Executive’s base salary in light of the Executive’s
performance, inflation, changes in the cost of living and other factors deemed
relevant by the Company (which increased amount shall thereafter be the
Executive’s “base salary” for all purposes under this Agreement). The
Executive’s base salary may not be decreased during the Employment Period, other
than in connection with an across-the-board decrease affecting all members of
senior management of the Company on substantially the same proportional basis.
The Chairman of the Board (or a designee) shall meet with the Executive annually
to review the Executive’s performance, objectives and compensation, including
salary and bonus compensation. The Executive’s base salary will be paid in
accordance with the standard practices for other members of senior management of
the Company.

 

3.2              Bonuses; Inducement Equity Grants.

 

(a)              Annual Bonus. The Executive will be eligible to participate in
the Company’s Annual Incentive Performance (“AIP”) program on a full-year basis
beginning in fiscal year 2020, at an on-going target bonus opportunity level of
not less than one hundred percent (100%) of base salary and a maximum bonus of
not less than two hundred percent (200%) of base salary, in accordance with the
AIP plan provisions. For fiscal year 2020 only, the Executive is guaranteed a
bonus payout under the AIP program of not less than eighty-five percent (85%) of
base salary.

 

(b)             Signing Bonus. In consideration of Executive’s execution and
delivery of this Agreement and her commencement of employment with the Company,
the Company will pay to Executive a one-time lump sum cash payment in the gross
amount of $1,330,000, less required and authorized deductions and withholdings
(the “Signing Bonus”), which shall be payable in two equal installments,
respectively (i) within thirty (30) days following the Effective Date and (ii)
during January 2020. If Executive’s employment ends prior to the first
anniversary of the Effective Date due to termination by the Company for Cause
(as defined below) or resignation by Executive other than for either Good Reason
(as defined below), the Company shall not pay to the Executive any remaining
balance of the Signing Bonus after the termination date, if applicable, and the
Executive will repay to the Company the full amount of the Signing Bonus paid to
her as of the termination date. Similarly, if the Executive’s employment ends
prior to the payment of the Signing Bonus due to termination by the Company
other than for Cause or resignation by Executive for Good Reason, the Company
will make payment to the Executive of the full amount of the Signing Bonus, to
the extent then unpaid, in accordance with the timing set forth in this Section
3.2(b)(i) and (ii).

 



Greenstein – Employment Agreement (2019) 

 

- 2 -

 

 

(c)            Equity Awards. Pursuant to separate agreements, as an inducement
material to the Executive to accept Employment with the Company, the Company
will grant to Executive the following equity awards:

 

(i)            A long-term incentive stock award having a grant value of
$1,700,000, split as follows:

 

(A) that number of shares of performance-based restricted stock (with a
performance period of 2020-2022) determined by dividing $950,000 by the price
per share of the Company’s common stock as of the close of business on the Date
of Grant (as defined below), and

 

(B) non-qualified stock options, having a grant value of $750,000, an exercise
price equal to the Fair Market Value (as defined in the grant document) of a
share of Company common stock on the Date of Grant, a ten (10)-year term and
that vest in three equal annual installments on the first, second and third
anniversaries of the Effective Date, respectively (the number of shares of the
Company’s common stock to which the Executive will be entitled to exercise shall
be determined using the Black-Scholes model for option pricing); and

 

(ii)          A time-based restricted stock award covering that number of shares
of the Company’s common stock determined by dividing $1,050,000 by the price per
share of the Company’s common stock as of the close of business on the Date of
Grant, vesting in three equal annual installments on the first, second and third
anniversaries of the Effective Date, respectively. Notwithstanding anything to
the contrary set forth in this Agreement, in the event that the Executive’s
employment is terminated at any time by the Company for any reason other than
for Cause or is terminated by the Executive for Good Reason, those shares of the
time-based restricted stock award set forth in this Subsection 3.2(c)(ii) above
are not vested, will become fully-vested.

 

For purposes of this Section 3.2(c), the “Date of Grant” shall be the date that
is two (2) full trading days following the Effective Date. To the extent that
the equity awards under this Section 3.2(c) are not granted pursuant to the
Company’s 2012 Stock Incentive Plan, the Company shall take all steps necessary
to satisfy the applicable rules of the New York Stock Exchange and to promptly
register the shares comprising these grants via SEC Form S-8.

 

3.3              Benefit Programs. During the Employment Period, the Executive
will be entitled to participate on substantially the same terms as other members
of senior management of the Company in all employee benefit plans and programs
of the Company (other than any severance plan, program or policy), subject to
any restrictions or eligibility requirements under such plans and programs, from
time to time in effect for the benefit of senior management of the Company,
including, but not limited to, retirement plans, profit sharing plans, stock
incentive and annual bonus plans, group life insurance, and supplemental
executive short-term and long-term disability.

 

3.4              Relocation Expense. The Company will pay the Executive’s
expenses incurred in any relocation of her principal residence occurring on or
before the first anniversary of the Effective Date, pursuant to the Company’s
full relocation assistance as outlined in the Company’s benefits program. The
Company will pay the Executive’s reasonable expenses for temporary housing and
commuting travel expenses incurred prior the Executive’s relocation of her
principal residence. All temporary housing and commuting travel expenses and
relocation expenses will be fully grossed up for all taxes incurred by the
Executive thereon. The Executive is subject to repay the relocation expenses
(along with all grossed up amounts paid to or otherwise covered by the Company
on behalf of the Executive) to the Company in the event of termination by the
Company for Cause or resignation by Executive other than either for Good Reason
occurring on or prior to the first anniversary of the date of the last
relocation expense reimbursed to the Executive.

 



Greenstein – Employment Agreement (2019) 

 

- 3 -

 

 

3.5              Vacations and Holidays. During the Employment Period, the
Executive will be entitled to vacation leave of four (4) weeks per year at full
pay or such greater vacation benefits as may be provided for by the Company’s
vacation policies applicable to senior management. The Executive will be
entitled to such holidays as are established by the Company for all employees.

 

3.6              Automobile Allowance. During the Employment Period, the Company
will provide the Executive with an automobile allowance in accordance with
Company policy.

 

4.                  Expenses.

 

4.1              Business Expenses. The Executive will be entitled to prompt
reimbursement for all reasonable, documented and necessary expenses incurred by
the Executive in performing her services hereunder in accordance with the
policies of the Company, provided that the Executive properly accounts therefor
in accordance with the policies and procedures established by the Company.

 

4.2              Legal Fees. The Company will pay, promptly upon presentation of
one or more invoices, the Executive’s reasonable professional legal fees
incurred to negotiate and prepare this Agreement and all related agreements
hereto.

 

5.                  Termination of Employment by the Company.

 

5.1              Termination by the Company Other Than For Disability or Cause.
The Company may terminate the Executive’s employment at any time other than
(a) by reason of the Executive’s Disability (as defined in Section 5.2) or
(b) for Cause (as defined in Section 5.3), by giving the Executive a written
notice of termination at least 30 days before the date of termination (or such
lesser notice period as the Executive may agree to). In the event of such a
termination of employment pursuant to this Section 5.1, the Executive shall be
entitled to receive (i) the benefits described in Section 8 if such termination
of employment does not occur within 18 months following a Change of Control, or
(ii) the benefits described in Section 9 if such termination of employment
occurs on or within 18 months following a Change of Control, in addition to the
waiver of any refund obligation under Section 3.2(b).

 

5.2              Termination Due to Disability. If the Executive incurs a
Disability, as defined below, the Company may terminate the Executive’s
employment by giving the Executive written notice of termination at least 30
days before the date of such termination (or such lesser notice period as the
Executive may agree to). In the event of such termination of the Executive’s
employment because of Disability, the Executive shall be entitled to receive (a)
her base salary pursuant to Section 3.1 through the first anniversary of the
date of such termination of employment, reduced by any amounts paid to the
Executive under any disability program maintained by the Company, such base
salary, as reduced, to be paid in accordance with the standard payroll practices
of the Company; (b) a pro rata bonus for the fiscal year of termination,
calculated as the product of (x) the annual performance-based bonus that would
have been payable to the Executive for the fiscal year of termination
(determined as of the end of such fiscal year) and (y) a fraction, the numerator
of which is the number of days in the current fiscal year through the date of
termination and the denominator of which is 365 (366 if a leap year), to be paid
at the normal time for payment of such bonus in the fiscal year following the
fiscal year to which the bonus relates; (c) any unpaid annual bonus earned for a
prior completed fiscal year, which bonus shall be paid at the normal time for
payment of such bonus in the fiscal year in which such termination occurs; (d)
any other compensation and benefits to the extent actually earned by the
Executive under any other benefit plan or program of the Company as of the date
of such termination of employment, such compensation and benefits to be paid at
the normal time for payment of such compensation and benefits to the extent not
previously paid, and (e) any reimbursement amounts owing under Section 4. In
addition, if the Executive elects to continue coverage under the Company’s
health plan pursuant to the Consolidated Omnibus Budget Reconciliation Act
(“COBRA’), then for the period beginning on the date of the Executive’s
termination of employment and ending on the earlier of (i) the first anniversary
of such termination of employment or (ii) the date the Executive becomes
eligible for health insurance benefits under the group health plan of another
employer, the Company will pay the same percentage of the Executive’s premium
for COBRA coverage for the Executive and, if applicable, her spouse and
dependent children, as the Company paid at the applicable time for coverage
under such plan for actively employed members of senior management generally.
For the period beginning on the date of the Executive’s termination of
employment and ending on the earlier of (A) the first anniversary of the date of
such termination of employment or (B) the date on which the Executive becomes
eligible for life insurance benefits from another employer, the Company will
continue to provide the life insurance benefits that the Company would have
provided to the Executive if the Executive had continued in employment with the
Company for such period, but only if the Executive timely pays the portion of
the premium for such coverage that members of senior management of the Company
generally are required to pay for such coverage, if any. The Executive shall
notify the Company promptly if she, while eligible for benefits under this
Section 5.2, becomes eligible to receive health and/or life insurance benefits
from another employer. In the event that the Executive’s participation in the
Company’s group life insurance plan is barred, the Company shall arrange to
provide the Executive with comparable life insurance coverage to the extent
available at a cost not to exceed 125% of the cost of the group life insurance
coverage offered to the Executive through the Company’s group life insurance
plan; provided that the Executive shall pay the same proportionate share of the
premium for such coverage that members of senior management of the Company
generally are required to pay for group life insurance coverage under the
Company’s group life insurance plan, if any.

 



Greenstein – Employment Agreement (2019) 

 

- 4 -

 

 

For purposes of this Agreement, the Executive shall be considered to have
incurred a “Disability” if and only if the Executive is by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months (i) unable to engage in any substantial gainful activity, or (ii)
receiving income replacement benefits for a period of not less than 3 months
under an accident and health plan covering employees of the Company.

 

5.3              Termination for Cause. The Company may terminate the
Executive’s employment immediately for “Cause” for any of the following reasons:
(a) an act or acts of dishonesty or fraud by the Executive relating to the
performance of her services to the Company; (b) a breach by the Executive of her
duties or responsibilities under this Agreement resulting in significant
demonstrable injury to the Company or any of its subsidiaries; (c) the
Executive’s conviction of a felony or any crime involving moral turpitude;
(d) the Executive’s material failure (for reasons other than death or
Disability) to perform her duties under this Agreement or insubordination
(defined as refusal to execute or carry out directions from the Board or its
duly appointed designees) where the Executive has been given written notice of
the acts or omissions constituting such failure or insubordination and the
Executive has failed to cure such conduct, where susceptible to cure, within ten
days following such notice; or (e) a breach by the Executive of any provision of
any material policy of the Company or of her obligations under the
confidentiality, non-competition and invention ownership agreement executed by
the Executive and attached hereto as Exhibit A (the “Confidentiality
Agreement”). The Company shall exercise its right to terminate the Executive’s
employment for Cause by giving the Executive written notice of termination
specifying in reasonable detail the circumstances constituting such Cause. In
the event of such termination of the Executive’s employment for Cause, the
Executive shall be entitled to receive only (i) her base salary pursuant to
Section 3.1 earned through the date of such termination of employment plus her
base salary for the period of any vacation time earned but not taken for the
year of termination of employment, such base salary to be paid in a lump sum no
later than the next payroll date following the Executive’s date of termination
to the extent not previously paid, (ii) any other compensation and benefits to
the extent actually earned by the Executive under any other benefit plan or
program of the Company as of the date of such termination of employment, such
compensation and benefits to be paid at the normal time for payment of such
compensation and benefits to the extent not previously paid and (iii) any
reimbursement amounts owing under Section 4.

 

6.                 Termination of Employment by the Executive.

 

(a)               Good Reason. The Executive may terminate her employment for
Good Reason by giving the Company a written notice of termination at least 30
days before the date of such termination (or such lesser notice period as the
Company may agree to) specifying in reasonable detail the circumstances
constituting such Good Reason. In the event of the Executive’s termination of
her employment for Good Reason, the Executive shall be entitled to receive (A)
the benefits described in Section 8 if such termination of employment does not
occur within 18 months following a Change of Control, or (B) the benefits
described in Section 9 if such termination of employment occurs on or within 18
months following a Change of Control, in addition to the waiver of any refund
obligation under Section 3.2(b). For purposes of this Agreement, Good Reason
shall mean, without the Executive’s written consent, (i) a significant reduction
in the scope of the Executive’s authority, functions, duties or responsibilities
(including reporting responsibilities) from that which is contemplated by this
Agreement; provided that a change in scope solely as a result of the Company no
longer being public shall not constitute Good Reason, (ii) any material
reduction in the Executive’s base salary, other than an across-the-board
reduction affecting substantially all members of senior management of the
Company on substantially the same proportional basis, (iii) any material breach
by the Company of any provision of this Agreement without the Executive having
committed any material breach of the Executive’s obligations hereunder or under
the Confidentiality Agreement, in each case, which breach is not cured within
thirty (30) days following written notice thereof to the Company of such breach,
or (iv) the relocation of the Executive’s office location to a location more
than 50 miles away from the Executive’s then current principal place of
employment or the Company’s Corporate Headquarters (principal place of
business). For purposes of this Agreement, Good Reason shall not include the
failure of the Executive to reelected to the Board of Directors by a vote of the
shareholders in accordance with the Company’s charter and/or bylaws,. If an
event constituting a ground for termination of employment for Good Reason
occurs, and the Executive fails to give notice of termination within 30 days
after the occurrence of such event, the Executive shall be deemed to have waived
her right to terminate employment for Good Reason in connection with such event
(but not for any other event for which the 30-day period has not expired).

 



Greenstein – Employment Agreement (2019) 

 

- 5 -

 

 

(b)               Other. The Executive may terminate her employment at any time
and for any reason, other than pursuant to subsection (a) above, by giving the
Company a written notice of termination to that effect at least 30 days before
the date of termination (or such lesser notice period as the Company may agree
to); provided, however, that the Company following receipt of such notice from
the Executive may elect to have the Executive’s employment terminate immediately
following its receipt of such notice. In the event of the Executive’s
termination of her employment pursuant to this subsection (b), the Executive
shall be entitled to receive only (i) her base salary pursuant to Section 3.1
earned through the date of such termination of employment plus her base salary
for the period of vacation time earned but not taken for the year of termination
of employment, such base salary to be paid in a lump sum no later than the next
payroll date following the Executive’s date of termination to the extent not
previously paid, (ii) any other compensation and benefits to the extent actually
earned by the Executive under any other benefit plan or program of the Company
as of the date of such termination of employment, such compensation and benefits
to be paid at the normal time for payment of such compensation and benefits to
the extent not previously paid, and (iii) any reimbursement amounts owing under
Section 4.

 

7.                  Termination of Employment By Death. In the event of the
death of the Executive during the course of her employment hereunder, the
Executive’s estate (or other person or entity having such entitlement pursuant
to the terms of the applicable plan or program) shall be entitled to receive (a)
the Executive’s base salary pursuant to Section 3.1 earned through the date of
the Executive’s death plus the Executive’s base salary for the period of
vacation time earned but not taken for the year of the Executive’s death, such
base salary to be paid in a lump sum no later than the next payroll date
following the Executive’s date of termination to the extent not previously paid,
(b) a bonus for the year of the Executive’s death (to be paid within 90 days
after the Executive’s death) in an amount equal to a pro rata portion of the
average of the three highest annual bonuses earned by the Executive under the
Company’s annual bonus plan for any of the five fiscal years preceding the
calendar year of the Executive’s death (or, if the Executive was not eligible
for a bonus for at least three fiscal years in such five-year period, then the
average of such bonuses for all of the calendar years in such five-year period
for which the Executive was eligible, and if occurring during the first such
year then the average shall be deemed to be a target level bonus), with any
deferred bonuses counting for the year earned rather than the year paid and with
the pro rata portion being determined by dividing the number of days of the
Executive’s employment during such calendar year up to her death by 365 (366 if
a leap year), (c) any unpaid annual bonus earned for a prior completed fiscal
year, which bonus shall be paid at the normal time for payment of such bonus in
the fiscal year of the Executive’s death; (d) any other compensation and
benefits to the extent actually earned by the Executive under any other benefit
plan or program of the Company as of the date of such termination of employment,
such compensation and benefits to be paid at the normal time for payment of such
compensation and benefits to the extent not previously paid, and (e) any
reimbursement amounts owing under Section 4. In addition, in the event of such
death, the Executive’s beneficiaries shall receive any death benefits owed to
them under the Company’s employee benefit plans. If the Executive’s spouse
and/or dependent children elect to continue coverage under the Company’s health
plan following the Executive’s death pursuant to COBRA, the Company for a period
of 12 months following the Executive’s death will pay the same percentage of the
premium for COBRA coverage for the Executive’s spouse and/or dependent children,
as applicable, as the Company would have paid in respect of the Executive’s
coverage under such plan if the Executive had continued in employment with the
Company for such period.

 



Greenstein – Employment Agreement (2019) 

 

- 6 -

 

 

8.                  Benefits Upon Termination Without Cause or For Good Reason
(No Change of Control). If (a) the Executive’s employment hereunder shall
terminate (i) because of termination by the Company pursuant to Section 5.1, or
(ii) because of termination by the Employee for Good Reason pursuant to Section
6(a), and (b) such termination of employment does not occur on or within 18
months following a Change of Control of the Company, the Executive shall be
entitled to the following:

 

(a)               The Company shall pay to the Executive her base salary
pursuant to Section 3.1 earned through the date of such termination of
employment, plus the Executive’s base salary for the period of vacation time
earned but not taken for the year of the Executive’s termination, in a lump sum
no later than the next payroll date following the Executive’s date of
termination to the extent not previously paid, and any other compensation and
benefits to the extent actually earned by the Executive under any benefit plan
or program of the Company as of the date of such termination of employment, any
such compensation and benefits to be paid at the normal time for payment of such
compensation and benefits to the extent not previously paid.

 

(b)               The Company shall pay the Executive any reimbursement amounts
owing under Section 4.

 

(c)               The Company shall pay to the Executive in equal installments
spread over the period of 12 months beginning on the date of the Executive’s
termination of employment an amount equal in the aggregate to the sum of (i) the
Executive’s annual rate of base salary in effect immediately preceding her
termination of employment, and (ii) the average of her annual bonuses earned
under the Company’s annual bonus plan for the three fiscal years preceding her
termination of employment (or, if the Executive was not eligible for a bonus in
each of those three fiscal years, then the average of such bonuses for all of
the fiscal years in which the Executive was eligible, and if occurring prior to
the end of the first such year for which the Executive was eligible, then the
average shall be deemed to be a target level bonus), with any subjective
performance requirements for any unpaid bonus earned for a prior fiscal year
deemed fully satisfied, and with any deferred bonuses counting for the year
earned rather than the year paid (such sum the “Severance Benefit”). The
Severance Benefit shall be paid in equal installments over a twelve (12) month
period at the same intervals that salary payments are normally made by the
Company; provided that, if at the time of the Employee's termination of
employment, (A) the Employee is a “specified employee” as defined in subsection
(a)(2)(B)(i) of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) (a “Specified Employee”), and (B) the Severance Benefit is
nonqualified deferred compensation under Code Section 409A, then the portion of
the Severance Benefit that is nonqualified deferred compensation subject to Code
Section 409A shall be paid as provided in Section 12, below.

 



Greenstein – Employment Agreement (2019) 

 

- 7 -

 

 

(d)               If the Executive elects to continue coverage under the
Company’s health plan pursuant to COBRA, then for the period beginning on the
date of the Executive’s termination of employment and ending on the earlier of
(i) the first anniversary of the date of such termination of employment or (ii)
the date the Executive becomes eligible for health insurance benefits under the
group health plan of another employer, the Company will pay the same percentage
of the Executive’s premium for COBRA coverage for the Executive and, if
applicable, her spouse and dependent children, as the Company paid at the
applicable time for coverage under such plan for actively employed members of
senior management generally. In addition, for the period beginning on the date
of the Executive’s termination of employment and ending on the earlier of
(A) the first anniversary of the date of such termination of employment or
(B) the date on which the Executive becomes eligible for life insurance benefits
from another employer, the Company will continue to provide the life insurance
benefits that the Company would have provided to the Executive if the Executive
had continued in employment with the Company for such period, but only if the
Executive timely pays the portion of the premium for such coverage that members
of senior management of the Company generally are required to pay for such
coverage, if any. The Executive shall notify the Company promptly if she, while
eligible for benefits under this subsection (d), becomes eligible to receive
health and/or life insurance benefits from another employer. In the event that
the Executive’s participation in the Company’s group life insurance plan is
barred, the Company shall arrange to provide the Executive with comparable life
insurance coverage to the extent available at a cost not to exceed 125% of the
cost of the group life insurance coverage offered through the Company’s group
life insurance plan; provided that the Executive shall pay the same
proportionate share of the premium for such coverage that members of senior
management of the Company generally are required to pay for group life insurance
coverage under the Company’s group life insurance plan, if any.

 

(e)               The Executive shall be entitled to any unpaid annual bonus
earned for a prior completed fiscal year, which bonus shall be paid at the
normal time for payment of such bonus in the fiscal year in which such
termination occurs;

 

(f)                The Company will pay to the outplacement services provider
reasonably selected by the Executive an amount not to exceed $10,000 for
outplacement services costs incurred by Executive within the twelve months
following the Executive’s termination of employment.

 

(g)               The Company’s obligation to provide the severance benefits set
forth in Sections 8(c), (d) and (e) upon the Executive’s termination of
employment without Cause or for Good Reason, which does not occur on or within
18 months following a Change of Control, is subject to the Executive’s execution
without revocation of a valid release in within 60 days of Executive’s
termination of employment or such shorter period as the Company may require at
the time substantially the form attached to this Agreement as Exhibit B (the
“Release”).

 



Greenstein – Employment Agreement (2019) 

 

- 8 -

 

 

9.                  Benefits Upon Termination Without Cause or For Good Reason
(Change of Control). If (a) the Executive’s employment hereunder shall terminate
(i) because of termination by the Company pursuant to Section 5.1, or (ii)
because of termination by the Employee for Good Reason pursuant to Section 6(a),
and (b) such termination of employment occurs on or within 18 months following a
Change of Control of the Company, the Executive shall be entitled to the
following:

 

(a)               The Company shall pay to the Executive her base salary
pursuant to Section 3.1 earned through the date of such termination of
employment in a lump sum no later than the next payroll date following the
Executive’s date of termination to the extent not previously paid, and any other
compensation and benefits to the extent actually earned by the Executive under
any benefit plan or program of the Company as of the date of such termination of
employment, any such compensation and benefits to be paid at the normal time for
payment of such compensation and benefits to the extent not previously paid.

 

(b)               The Company shall pay the Executive any reimbursement amounts
owing under Section 4.

 

(c)               The Company shall pay to the Executive as a severance benefit
an amount equal to two (2) times the sum of (i) her annual rate of base salary
in effect immediately preceding her termination of employment, and (ii) the
average of her three highest annual bonuses earned under the Company’s annual
bonus plan for any of the five fiscal years preceding her termination of
employment (or, if the Executive was not eligible for a bonus for at least three
fiscal years in such five-year period, then the average of such bonuses for all
of the calendar years in such five-year period for which the Executive was
eligible, and if occurring during the first such fiscal year, such average shall
be deemed to be a target bonus amount), with any deferred bonuses counting for
the year earned rather than the year paid (the “COC Severance Benefit”). The COC
Severance Benefit shall be paid in a lump sum within thirty (30) days after the
date of such termination of employment; provided that, if at the time of the
Employee's termination of employment, (i) the Employee is a Specified Employee,
and (ii) the COC Severance Benefit is nonqualified deferred compensation subject
to the provisions of Code Section 409A, then any portion of the COC Severance
Benefit that is nonqualified deferred compensation subject to Code Section 409A
shall be paid as provided in Section 12, below.

 



Greenstein – Employment Agreement (2019) 

 

- 9 -

 

 

(d)               The Executive shall be entitled to any unpaid annual bonus
earned for a prior completed fiscal year, which bonus shall be paid at the
normal time for payment of such bonus in the fiscal year in which such
termination occurs. The Company shall also pay to the Executive as a bonus for
the year of termination of her employment an amount equal to a portion
(determined as provided in the next sentence) of the Executive’s target bonus
opportunity under the Company’s annual bonus plan for the fiscal year of
termination of the Executive’s employment or, if none, such portion of the bonus
awarded to the Executive under the Company’s annual bonus plan for the fiscal
year immediately preceding the fiscal year of the termination of the Executive’s
employment, with deferred bonuses counting for the year earned rather than the
year paid. Such portion shall be determined by dividing the number of days of
the Executive’s employment during such calendar year up to her termination of
employment by 365 (366 if a leap year). Such payment shall be made in a lump sum
within 30 days after the date of such termination of employment, and the
Executive shall have no right to any further bonuses under said plan; provided
that, if at the time of the Executive’s termination of employment, the Executive
is a Specified Employee, then any portion of such payment that is nonqualified
deferred compensation subject to Code Section 409A shall be made in a lump sum
then any portion of the COC Severance Benefit that is nonqualified deferred
compensation subject to Code Section 409A shall be paid as provided in
Section 12, below, and the Executive shall have no right to any further bonuses
under said plan.

 

(e)               For the period beginning on the date of the Executive’s
termination of employment and ending on the earlier of (i) the second
anniversary of such termination of employment or (ii) the date the Executive
becomes eligible for comparable benefits from another employer, the Executive
(and, if applicable, the Executive’s spouse and dependent children) shall remain
covered by the medical, dental, life insurance, and, if reasonably commercially
available through nationally reputable insurance carriers, long-term disability
plans of the Company that covered the Executive immediately prior to her
termination of employment as if the Executive had remained in employment for
such period; provided, however, that the coverage under any such plan is
conditioned on the timely payment by the Executive (or her spouse or dependent
children) of the portion of the premium for such coverage that actively employed
members of senior management of the Company generally are required to pay for
such coverage. In the event that the Executive’s participation in any such plan
is barred, the Company shall arrange to provide the Executive (and, if
applicable, her spouse and dependent children) with comparable benefits to the
extent available at a cost not to exceed 125% of the cost of providing benefits
to the Executive under the Company’s plan or plans. The Executive shall notify
the Company promptly if she, while eligible for benefits under this subsection
(e), becomes eligible to receive benefits from another employer.

 

(f)               Each stock option granted by the Company to the Executive and
outstanding immediately prior to termination of her employment shall be fully
vested and immediately exercisable and may be exercised by the Executive (or,
following her death, by the person or entity to which such option passes) at any
time prior to the expiration date of the applicable option (determined without
regard to any earlier termination of the option that would otherwise occur by
reason of termination of her employment). Each restricted stock award and
performance share award granted by the Company to the Executive and outstanding
immediately prior to termination of the Executive’s employment shall be fully
vested upon such termination of employment, with any such performance share
award deemed earned at the greater of (i) target and (ii) the amount reasonably
projected to be earned under the terms of the award based on the performance
achievement through the date of termination.

 



Greenstein – Employment Agreement (2019) 

 

- 10 -

 

 

(g)               The Company will pay to the outplacement services provider
reasonably selected by the Executive an amount not to exceed $10,000 for
outplacement services costs incurred by Executive within the twelve months
following the Executive’s termination of employment.

 

(h)               The Company shall promptly pay all reasonable attorneys’ fees
and related expenses incurred by the Executive in seeking to obtain or enforce
any right or benefit under this Section 9 or to defend against any claim or
assertion in connection with this Section 9, but only if and to the extent that
the Executive substantially prevails on at least one material issue in such
dispute.

 

(i)                 The Company will pay to the Executive an automobile
allowance, in an amount equal to the Executive’s monthly allowance at the time
of termination, each month for 24 months following termination of the
Executive’s employment; provided that, if at the time of the Executive’s
termination of employment, the Executive is a Specified Employee, then
twenty-five percent (25%) of the automobile allowance shall be paid in a lump
sum on the date that is six (6) months after the date of termination, and the
remaining seventy-five percent (75%) of the automobile allowance shall be paid
in eighteen (18) equal monthly installments, beginning in the seventh month
following the date of termination.

 

(j)                 The Company’s obligation to provide the severance benefits
set forth in Sections 9(c), (d), (e), (f), (g) and (i) upon the Executive’s
termination of employment without Cause or for Good Reason on or within 18
months following a Change of Control is subject to the Executive’s execution
without revocation of the Release within 60 days of Executive’s termination of
employment or such shorter period as the Company may require at the time.

 

10.              Change of Control. For the purposes of this Agreement, a
“Change of Control” shall be deemed to occur upon the consummation of any of the
following events provided that such event constitutes a change in control event
within the meaning of Treasury Regulation §1.409A-3(i)(5) where required for
compliance with Code Section 409A: (a) any person or persons acting together
which would constitute a “group” for purposes of Section 13(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), (other than the Company
or any subsidiary of the Company) shall beneficially own (as defined in Rule
13d-3 of the Exchange Act), directly or indirectly, at least 25% of the total
voting power of all classes of capital stock of the Company entitled to vote
generally in the election of the Board; (b) Current Directors (as herein
defined) shall cease for any reason to constitute at least a majority of the
members of the Board (for this purpose, a “Current Director” shall mean any
member of the Board as of the date hereof and any successor of a Current
Director whose election, or nomination for election by the Company’s
shareholders, was approved by at least a majority of the Current Directors then
on the Board); (c) (i) the complete liquidation of the Company or (ii) the
merger or consolidation of the Company, other than a merger or consolidation in
which (x) the holders of the common stock of the Company immediately prior to
the consolidation or merger have, directly or indirectly, at least a majority of
the common stock of the continuing or surviving corporation immediately after
such consolidation or merger or (y) the Board immediately prior to the merger or
consolidation would, immediately after the merger or consolidation, constitute a
majority of the board of directors of the continuing or surviving corporation,
which liquidation, merger or consolidation has been approved by the shareholders
of the Company; or (d) the sale or other disposition (in one transaction or a
series of transactions) of all or substantially all of the assets of the Company
pursuant to an agreement (or agreements) which has (have) been approved by the
shareholders of the Company.

 



Greenstein – Employment Agreement (2019) 

 

- 11 -

 

 

11.              Golden Parachute Excise Tax.

 

(a)               In the event that any payment or benefit received or to be
received by the Executive pursuant to this Agreement or any other plan, program
or arrangement of the Company or any of its affiliates would constitute an
“excess parachute payment” within the meaning of Section 280G of the Code
(“Excess Parachute Payment”), then the payments under this Agreement shall be
reduced (by the minimum possible amounts) until no amount payable to the
Executive under this Agreement constitutes an Excess Parachute Payment;
provided, however, that no such reduction shall be made if the net after-tax
payment (after taking into account Federal, state, local or other employment,
income and excise taxes) to which the Executive would otherwise be entitled
without such reduction would be greater than the net after-tax payment (after
taking into account Federal, state, local or other employment, income and excise
taxes) to the Executive resulting from the receipt of such payments with such
reduction. If, as a result of subsequent events or conditions (including a
subsequent payment or absence of a subsequent payment under this Agreement or
other plan, program or arrangement of the Company or any of its affiliates), it
is determined that payments under this Agreement have been reduced by more than
the minimum amount required to prevent any payments from constituting an Excess
Parachute Payment, then an additional payment shall be promptly made to the
Executive in an amount equal to the additional amount that can be paid without
causing any payment to constitute an Excess Parachute Payment.

 

(b)               All determinations required to be made under this Section 11
shall be made by a nationally recognized independent accounting firm mutually
agreeable to the Company and the Executive (the “Accounting Firm”) which shall
provide detailed supporting calculations to the Company and the Executive as
requested by the Company or the Executive. All fees and expenses of the
Accounting Firm shall be borne solely by the Company and shall be paid by the
Company upon demand of the Executive as incurred or billed by the Accounting
Firm. All determinations made by the Accounting Firm pursuant to this Section 11
shall be final and binding upon the Company and the Executive.

 

(c)               To the extent any payment or benefit is to be reduced pursuant
to this Section 11, the severance payment described in Section 8(c) or 9(c) will
first be reduced and then the bonus described in Section 9(d), in each case only
to the extent necessary.

 



Greenstein – Employment Agreement (2019) 

 

- 12 -

 

 

12.              Section 409A of the Code.

 

(a)             If (i) the Executive is determined to be a “specified employee”
within the meaning of Code Section 409A(a)(2)(B)(i), (ii) any amounts payable
under this Agreement are “nonqualified deferred compensation” subject to Code
Section 409A, and (iii) such amounts are payable on the Employee’s “separation
from service,” as defined in Treasury Regulation Section 1.409A-1(h), then such
amounts will be payable on a monthly basis after Executive’s termination of
employment (or, if earlier, the date of death of Employee).  To the maximum
extent permitted by applicable law, amounts payable to the Executive pursuant to
Section 8 or Section 9 herein shall be made in reliance upon the exception for
certain involuntary terminations under a separation pay plan or as short-term
deferral under Code Section 409A. Payments under this Section to which an
Executive would otherwise be entitled during the first six (6) months following
Executive’s termination date will be accumulated and paid on the day that is six
(6) months after the termination date.

 

(b)              Any taxable reimbursements under this Agreement will be made no
later than the end of the calendar year following the calendar year the expense
was incurred. For purposes of complying with Section 409A: (i) payment of such
reimbursements or in-kind benefits during one calendar year will not affect the
amount of such reimbursement or in-kind benefits provided during a subsequent
calendar year; and (ii) such reimbursement benefit or rights or in-kind benefits
may not be exchanged or substituted for another form of compensation to the
Executive. The Executive’s right to receive installment payments pursuant to
this Agreement shall be treated as a right to receive a series of separate and
distinct payments.

 

(c)             Any severance payments due as a result of Executive’s
termination of employment with the Company will be made only upon a “separation
from service,” as defined in Treasury Regulation Section 1.409A-1(h).

 

(d)             Any other provision of this Agreement to the contrary
notwithstanding, in no event shall any payment or benefit under this Agreement
that constitutes nonqualified deferred compensation for purposes of Code Section
409A be subject to offset by any other amount unless otherwise permitted by Code
Section 409A.

 

(e)             To the extent any amount payable to the Executive is subject to
her entering into a Release and any such amount is nonqualified deferred
compensation under Code Section 409A and which amount could be payable in either
of two taxable years for the Executive, such payments shall be made or commence,
as applicable, on the first business day of the later such taxable year (or any
later date within seven (7) days after the Release becomes irrevocable) and
shall include all payments that otherwise would have been made before such date.

 

(f)             In no event shall the Company be liable to the Executive for or
with respect to any taxes, penalties or interest which may be imposed upon the
Executive pursuant to Section 409A other than caused by the gross negligence or
willful misconduct of any Company employee in the administration of the terms of
this Agreement. The Executive hereby acknowledges that she has been advised to
seek and has sought the advice of a tax advisor with respect to the tax
consequences to the Executive of all payments pursuant to this Agreement,
including any adverse tax consequences or penalty taxes under Code Section 409A
and applicable state tax law. The Executive hereby agrees that no
representations have been made to the Executive relating to the tax treatment of
any payment pursuant to this Agreement under Code Section 409A and the
corresponding provisions of any applicable state income tax laws.

 



Greenstein – Employment Agreement (2019) 

 

- 13 -

 

 

13.              Entitlement to Other Benefits. Except as otherwise provided in
this Agreement, this Agreement shall not be construed as limiting in any way any
rights or benefits that the Executive or her spouse, dependents or beneficiaries
may have pursuant to any other plan or program of the Company; provided that the
Executive shall not be eligible to receive any benefits under any circumstances
under any severance plan or policy of the Company.

 

14.              General Provisions.

 

14.1          No Duty to Seek Employment; No Mitigation or Offset. The Executive
shall not be under any duty or obligation to seek or accept other employment or
take any other action by way of mitigation of the amounts payable to the
Executive under any of the provisions of this Agreement and, except as
specifically provided otherwise under this Agreement, and no amount, payment or
benefits due to the Executive hereunder shall be reduced or suspended if the
Executive accepts subsequent employment or self-employment activity after the
Executive’s termination of employment from the Company, except as expressly set
forth herein.

 

14.2          Deductions and Withholding. All amounts payable or which become
payable under any provision of this Agreement shall be subject to any deductions
authorized by the Executive and/or any deductions and withholdings required by
law.

 

14.3          Notices. All notices, demands, requests, consents, approvals or
other communications (collectively “Notices”) required or permitted to be given
hereunder or which are given with respect to this Agreement shall be in writing
and shall be delivered personally, sent by facsimile transmission with a copy
deposited in the United States mail, registered or certified, return receipt
requested, postage prepaid, or sent by overnight mail addressed as follows:

 

To the Company: Lydall, Inc.   One Colonial Road   Manchester, CT 06045-0151  
Attn:  General Counsel (on behalf of the Board of Directors)     To the
Executive: Sara A. Greenstein   Address:  At the most recent address shown on
the payroll records of the Company

 

or such other address as such party shall have specified most recently by
written notice. Notice mailed as provided herein shall be deemed given when so
delivered personally or sent by facsimile transmission, or, if sent by overnight
mail, on the day after the date of mailing.

 



Greenstein – Employment Agreement (2019) 

 

- 14 -

 

 

 

14.4          No Disparagement. Neither the Executive nor the Company (via any
authorized public statement) or its officers or directors shall, during the
period of the Executive’s employment with the Company, nor following the date of
termination of her employment for any reason, publish or communicate to any
person or entity any Disparaging (as defined below) remarks, comments or
statements concerning (i) by the Executive: the Company, or any of its
subsidiaries or affiliates or any of their shareholders, directors, officers,
employees or agents or (ii) by the Company, any officer or director: the
Executive. “Disparaging” remarks, comments or statements are those that impugn
the character, honesty, integrity or morality or business acumen or abilities in
connection with any aspect of the operation of business of the individual or
entity being disparaged. The parties agree that the terms of this Section 14.4
shall survive the term of this Agreement and the termination of the Executive’s
employment.

 

14.5          Obligation to Resign upon Termination The Executive must resign
from any office held in the Company and/or any of its subsidiaries if requested
in writing to do so by the Company (or, with respect to the Executive’s position
as a member of the Board, by the Board) on the termination of her employment. If
the Executive does not do so on being requested to do so, the Company is hereby
irrevocably authorized to appoint a person in her name to sign and deliver any
required letter(s) of resignation to the Company.

 

14.6          Proprietary Information and Inventions. The Confidentiality
Agreement is incorporated by reference in this Agreement, and the Executive
agrees to continue to be bound thereby.

 

14.7          Covenant to Notify Management. The Executive agrees to abide by
the ethics policies of the Company as well as the Company’s other rules,
regulations, policies and procedures. The Executive agrees to comply in full
with all governmental laws and regulations as well as ethics codes as may be
applicable. In the event that the Executive is aware or suspects the Company, or
any of its officers or agents, of violating any such laws, ethics, codes, rules,
regulations, policies or procedures, the Executive agrees to bring all such
actual and suspected violations to the attention of the Company immediately so
that the matter may be properly investigated and appropriate action taken.
Notwithstanding anything to the contrary, the Executive is not prohibited from
reporting possible violations of law or regulations to any governmental agency
or entity, including but not limited to the Department of Justice, the
Securities and Exchange Commission, the Congress, and any agency Inspector
General, or making other disclosures that are protected under the whistleblower
provisions of applicable law or regulation, and the Executive is not required to
obtain the Company’s approval or notify the Company that the Executive intends
to make or has made such a report or disclosure.

 

14.8          Amendments and Waivers. No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by the Executive and the Company. No waiver by
either party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.

 

14.9          Beneficial Interests. This Agreement shall inure to the benefit of
and be enforceable by (a) the Company’s successors and assigns and (b) the
Executive’s personal and legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amounts are still payable to her hereunder, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to the Executive’s devisee, legatee, or other designee or, if
there be no such designee, to the Executive’s estate.

 



Greenstein – Employment Agreement (2019) 

 

- 15 -

 



 

 

14.10          Successors. The Company will require any successors (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform.

 

14.11          Assignment. This Agreement and the rights, duties, and
obligations hereunder may not be assigned or delegated by any party without the
prior written consent of the other party and any attempted assignment or
delegation without such prior written consent shall be void and be of no effect.
Notwithstanding the foregoing provisions of this Section 14.11, the Company may
assign or delegate its rights, duties and obligations hereunder to any affiliate
or to any person or entity which succeeds to all or substantially all of the
business of the Company or one of its subsidiaries through merger, consolation,
reorganization, or other business combination or by acquisition of all or
substantially all of the assets of the Company or one of its subsidiaries
without the Executive’s consent.

 

14.12          Choice of Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Connecticut without regard to the
conflicts of law provisions thereof.

 

14.13          Indemnification. On or prior to the Effective Date, the Company
and the Executive shall enter into and indemnification agreement in the form of
agreement provided to the Executive with this Agreement (“Indemnification
Agreement”). At all times during the Employment Period and thereafter during
which the Executive may be subject to liability, the Company will cover the
Executive as an insured under any contract of directors and officers liability
insurance that covers members of the Board.

 

14.14          Statute of Limitations. The Executive and the Company hereby
agree that there shall be a one year statute of limitations for the filing of
any requests for arbitration or any lawsuit in a court of competent jurisdiction
relating to this Agreement or the terms or conditions of Executive’s employment
by the Company (other than as may be provided under the Indemnification
Agreement or any indemnification otherwise provided under the Company charter or
by-laws or applicable law). If such a claim is filed more than one year
subsequent to the Executive’s last day of employment it shall be precluded by
this provision, regardless of whether or not the claim has accrued at that time.

 

14.15          Right to Injunctive and Equitable Relief. The parties’ respective
obligations under Section 14.4 are of a special and unique character, which
gives them a peculiar value. An aggrieved party cannot be reasonably or
adequately compensated for damages in an action at law in the event an others
party breaches such obligations. Therefore, the parties expressly agree that the
aggrieved party shall be entitled to injunctive and other equitable relief
without bond or other security in the event of such breach in addition to any
other rights or remedies which the aggrieved party may possess or be entitled to
pursue. Furthermore, the respective obligations of each party and the rights and
remedies of the other party under Section 14.4 and this Section 14.15 are
cumulative and in addition to, and not in lieu of, any obligations, rights, or
remedies as created by applicable law. The parties agree that the terms of this
Section 14.15 shall survive the term of this Agreement and the termination of
the Executive’s employment.

 



Greenstein – Employment Agreement (2019) 

 

- 16 -

 

 

14.16          Severability or Partial Invalidity. The invalidity or
unenforceability of any provisions of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, which shall
remain in full force and effect.

 

14.17          Entire Agreement. This Agreement, along with the exhibits hereto,
the equity award agreements under Section 3.2(c), the Indemnification Agreement
and the Confidentiality Agreement, constitute the entire agreement of the
parties and supersedes all prior written or oral and all contemporaneous oral
agreements, understandings, and negotiations between the parties with respect to
the subject matter hereof. This Agreement may not be changed orally and may only
be modified in writing signed by both parties. This Agreement, along with the
Confidentiality Agreement, is intended by the parties as the final expression of
their agreement with respect to such terms as are included herein and therein
and may not be contradicted by evidence of any prior or contemporaneous
agreement. The parties further intend that this Agreement, along with the
Confidentiality Agreement, constitutes the complete and exclusive statement of
their terms and that no extrinsic evidence may be introduced in any judicial
proceeding involving such agreements. For the avoidance of doubt, the terms of
the Confidentiality Agreement do not prevent the Executive from communicating
directly with a government agency regarding any potential or pending
investigation, either during or after my employment with the Company.

 

14.18          Counterparts. This Agreement may be executed in any number of
counterparts (including any electronic exchange via Adobe pdf signed copies),
each of which when so executed shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



Greenstein – Employment Agreement (2019) 

 

- 17 -

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Employee has hereunto set her hand as of the day
and year first above written.

 



  LYDALL, INC.                              By: /S/ Marc T. Giles   October 11,
2019     Marc T. Giles   Date     Chairman of the Board                        
    /S/ Sara A. Greenstein   October 11, 2019     Sara A. Greenstein   Date

 



Greenstein – Employment Agreement (2019) 

 

- 18 -

 

 

EXHIBIT A

 

Lydall, Inc.

(Also referred to as the “Company”)

 

Confidentiality, Invention and Non-Compete Agreement

 

In consideration of my employment by the Company, or future employment with an
affiliate to whom I am transferred (together the “Company”), the compensation
and other benefits to be received by me from the Company, I agree that:

 

1.     Definitions

The term “Confidential Information” as used in this Agreement includes all
business information and records which relate to the Company or to parties
working with the Company under a confidentiality agreement, and which are not
known to the public generally, including, but not limited to, technical notebook
records, technical reports, patent applications, machine equipment, computer
software, models, process and product designs including any drawings and
descriptions, unwritten knowledge and “know-how”, operating instructions,
training manuals, production and development processes, production or other
schedules, customer lists, customer buying records, product sales records, sales
requests, territory listings, market surveys, plans including marketing plans
and long-range plans, salary information, contracts, supplier lists, product
costs, policy statements, policy procedures, policy manuals, flowcharts,
computer printouts, program listings, reproductions and correspondence.

 

The term “Invention” as used in this Agreement includes any discovery,
improvement, design or idea, patentable, copywriteable or otherwise, which
relates to any activity or business in which the Company is engaged or any
process, equipment, material, product or method (including computer software) in
which the Company has any direct or indirect interest.

 

2.     Inventions

I will disclose promptly to the Company any Invention conceived, developed or
perfected by me, either alone or jointly with another or others, while I am an
employee, whether or not such conception, development or perfection occurs
during the hours of my employment.

 

I grant to the Company without further compensation, all my right, title and
interest in and to any such Invention for the sole use and benefit of the
Company, together with all U.S. and foreign patents, trademarks or copyrights
that may at any time be granted, and all reissues, renewals and extensions of
such patents, trademarks or copyrights. At the request and expense of the
Company, I will at any time do what the Company reasonably believes to be
necessary to assist the Company to vest full right and title to each such
Invention in the Company, enable the Company to obtain and maintain full right
and title in any country, prosecute applications for and secure patents
(including their reissue, renewal and extension), trademarks, copyrights and any
other form of protection for each such Invention, and prosecute or defend any
interference or opposition which may be declared involving any such application
or patent and any litigation in which the Company may be involved concerning any
such Invention. This will include preparing, executing and delivering any
written document, drawings, flowcharts, or computer printouts. The provisions of
this section will continue after I stop working for the Company and shall be
binding on my executors, administrators and assigns, unless waived in writing by
the Company.

 

3.     Confidential Information

I have not disclosed and will not disclose to the Company, and I will not use,
in the discharge of my duties as an employee of the Company, any trade secret or
confidential or proprietary information belonging to a former employer or other
person. The limitation set forth in this section shall not apply to matters
which (a) are or become public knowledge, (b) were previously known to the
Company, (c) are subsequently received by the Company from a third party, or (d)
are independently derived by the Company.

 



Greenstein – Employment Agreement (2019) 

 

- 19 -

 

 

I will not, directly or indirectly, during or at any time after the period of my
employment by the Company, use for myself or others, or disclose to others, any
Confidential Information, no matter how such information becomes known to me,
unless I first obtain the Company’s written consent.

 

When I leave the Company’s employ, or at any other time upon request by the
Company, I will promptly deliver to the Company all documents and records,
including but not limited to those listed under the definition of Confidential
Information, which are in my possession or under my control and which pertain to
the Company, any of its activities or any of my activities while in the course
of my employment and all copies thereof. I will not retain or deliver to any
others copies of these documents or records.

 

4.     Non-Competition



I acknowledge and agree that the Company’s business competes upon a worldwide
basis, and that the degree of competition in that business is high. I recognize
that, in my capacity, my responsibilities are global in nature but that there
are specific markets in which the Company competes. I agree that, unless I first
obtain the Company’s written consent, I will not during my employment with the
Company and for a period of one (1) year following the termination of my
employment (provided, however, that if I am employed by the Company for less
than one (1) year, the post-employment period to which this section applies
shall be the greater of six (6) months or the length of my employment in any
capacity), directly or indirectly or through others, individually, or as a
member, officer, director, employee, agent, or investor of any partnership or
entity (except ownership of not more than one percent (1%) of the outstanding
publicly traded stock of any company):

 

(i)participate in the ownership, management, operation or control of, or work
for (as an employee, consultant or independent contractor) or have any material
financial interest in a business competitive with the Company;

 

(ii)induce or encourage any employee of the Company to terminate his or her
employment with the Company, or

 

(iii)solicit, induce or encourage any person, business or entity which is a
supplier of, a purchaser from, or a contracting party with, the Company to
terminate any written or oral agreement, order or understanding with the Company
or to conduct business in a way that results in an adverse impact to the
Company.

 

For purposes of this Section 4, a “business competitive with the Company” is the
business of  designing, manufacturing, marketing, distributing and/or selling
the (a) specialty engineered products for the thermal/acoustical and
filtration/separation markets, sold by the Company, including air or liquid
filtration media, industrial thermal insulating solutions, and automotive
thermal and acoustical barriers and (b) such other products in those industries
in which the Company operates, during the last twelve (12) months of my
employment or has taken substantial steps to operate as planned during my
employment.

 

I further understand and agree that the remedy at law for any breach or
threatened breach of my agreement not to compete contained in this section would
be inadequate and that any breach or attempted breach would result in
irreparable damage to the Company, the monetary amount of which would be
impossible to ascertain. Thus, I agree that in the event of any breach or
threatened breach of my agreement not to compete, in addition to all other
available legal or equitable remedies, the Company may obtain injunctive relief
to remedy damage caused by such breach or threatened breach, and that the
Company shall be entitled to recover from me its costs and expenses, including
reasonable attorney fees, incurred in remedying such breach or threatened
breach.

 

5.     General Terms

I represent and agree that I have and will assume no obligations to others
inconsistent with any of my obligations to the Company under this Agreement. I
represent and agree that the performance of my duties and obligations as an
employee of the Company does not, and shall not, breach any agreement that
obligates me to refrain from competing, directly or indirectly, with the
business of any other party.

 



Greenstein – Employment Agreement (2019) 

 

- 20 -

 

 

In consideration of my employment, I agree to conform to the policies of the
Company. I understand that my employment is for an indefinite period and can be
terminated at any time, with or without cause or prior notice by either the
Company or me. No other representations or agreements have been made regarding
the term or termination of my employment.

 

This Agreement, which is ancillary to any other agreement I may have with the
Company, (a) is intended as the complete and exclusive statement of my agreement
with the Company with respect to its subject matter, (b) shall be binding upon
my heirs, executors and administrators, (c) shall be assignable by the Company
to its successors; (d) shall not be modified unless in writing and signed by me
and the Company, (e) shall be governed by and construed in accordance with the
law of the State of Connecticut, the Company’s home office state, and (f) if any
part of this Agreement is found invalid by any court, the remainder shall be
valid and enforceable in law and equity.

 

I understand that the terms of this confidentiality covenant are not intended to
prevent me from communicating directly with a government agency regarding any
potential or pending investigation, either during or after my employment with
the Company.

 

        Lydall, Inc.           Employee Name: Sara A. Greenstein   By: /S/ Chad
A. McDaniel           Employee Signature: /S/ Sara A. Greenstein   Title: SVP,
GC & Chief Admin Officer           Date: October 11, 2019      

 

Greenstein – Employment Agreement (2019) 

 

- 21 -

 

 

EXHIBIT B

 

TERMINATION, VOLUNTARY RELEASE AND WAIVER OF RIGHTS AGREEMENT *

 

I, Sara A. Greenstein, unqualifiedly accept and agree to the relinquishment of
my title, responsibilities and obligations as an employee of Lydall, Inc. (“the
Company”), and concurrently and unconditionally agree to sever my relationship
as an employee of the Company, in consideration for the voluntary payment to me
by the Company of the separation benefits set forth in Section __ of the
Employment Agreement dated as of October 11, 2019 by and between me and the
Company (the “Employment Agreement”), which is made a part hereof.

 

1.       In exchange for this consideration, which I understand that the Company
is not otherwise obligated to provide to me, I voluntarily agree to waive and
forego any and all claims, rights, interests, covenants, contracts, warranties,
promises, undertakings, actions, suits, causes of action, obligations, debts,
attorneys’ fees or other expenses, accounts, judgments, fines, fees, losses and
liabilities, of any kind, nature or description, in law, equity or otherwise
(collectively, “Claims”) that I may have against the Company and to release the
Company and their respective affiliates, subsidiaries, officers, directors,
employees, representatives, agents, successors and assigns (hereinafter
collectively referred to as “Releasees”) from any obligations any of them may
owe to me, accepting the aforestated consideration as full settlement of any
monies or obligations owed to me by Releasees that may have arisen at any time
prior to the date of my execution of this Termination, Voluntary Release and
Waiver of Rights Agreement (the “Agreement”), except as specifically provided
below in the following paragraph number 2.

 

2.       I do not waive, nor has the Company asked me to waive, any rights
arising exclusively under the Fair Labor Standards Act, except as such waiver
may henceforth be made in a manner provided by law. I do not waive, nor has the
Company asked me to waive, any vested benefits that I may have or that I may
have derived from the course of my employment with the Company. I understand
that such vested benefits will be subject to and administered in accordance with
the established and usual terms governing same. I do not waive any rights which
may in the future, after the execution of this Agreement, arise exclusively from
a substantial breach by the Company of a material obligation of the Company
expressly undertaken in consideration of my entering into this Agreement. I do
not waive any rights that I may have as a stockholder of the Company. I do not
waive any rights that I may have under the Indemnification Agreement (as defined
in the Employment Agreement), the Company charter or by-laws, or applicable law,
to be indemnified and held harmless for my acts and omissions to act while an
officer or member of the Board of Directors of the Company, or for coverage as
an insured under any applicable contract of directors and officers liability
insurance.

 

3.       Except as set forth in paragraph 2, I do fully, irrevocably and forever
waive, relinquish and agree to forego any and all Claims whatsoever, whether
known or unknown, that I may have or may hereafter have against the Releasees or
any of them arising out of or by reason of any cause, matter or thing whatsoever
from the beginning of the world to the date hereof, including without limitation
any and all matters relating to my employment with the Company and the cessation
thereof and all matters arising under Title VII of the Civil Rights Act of 1964,
42 U.S.C. § 2000 et seq., the Americans with Disabilities Act of 1990, 42 U.S.C.
§ 12101 et seq., the Family and Medical Leave Act of 1993, 29 U.S.C. § 2601 et
seq., the Age Discrimination in Employment Act of 1967, 29 U.S.C. § 621 et seq.,
the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001 et seq.,
all as amended, or under any other laws, ordinances, executive orders,
regulations or administrative or judicial case law arising under the statutory
or common laws of the United States, the State of Connecticut or any other
applicable county or municipal ordinance.

 



Greenstein – Employment Agreement (2019) 

 

- 22 -

 

 

4.       As a material inducement to the Company to enter into this Agreement,
I, the undersigned, recognize that I may have been privy to certain
confidential, proprietary and trade secret information of the Company which, if
known to third parties, could be used in a manner that would reduce the value of
the Company for its shareholders. In order to reduce the risk of that happening,
I, the undersigned, agree that for a period of two (2) years after termination
of employment, I, the undersigned, will not, directly or indirectly, assist, or
be part of or have any involvement in, any effort to acquire control of the
Company through the acquisition of its stock or substantially all of its assets,
without the prior consent of the Board of Directors of the Company. This
provision shall not prevent the undersigned from owning up to not more than one
percent (1%) of the outstanding publicly traded stock of any company.

 

5.       I further acknowledge pursuant to the Older Worker’s Benefit Protection
Act (29 U.S.C. § 626(f)), I expressly agree that the following statements are
true:

 

a.       The payment of the consideration described in Section __ of the
Employment Agreement is in addition to the standard employee benefits and
anything else of value which the Company owes me in connection with my
employment with the Company or the separation of employment.

 

b.       I have [twenty-one days] days from [date of receipt] to consider and
sign this agreement. If I choose to sign this Agreement before the end of the
[twenty-one] day period, that decision is completely voluntary and has not been
forced on me by the Company.

 

c.       I will have seven (7) days after signing the Agreement in which to
revoke it, and the Agreement will not become effective or enforceable until the
end of those seven (7) days.

 

d.       I am now being advised in writing to consult an attorney before signing
this Agreement.

 

I acknowledge that I have been given sufficient time to freely consult with an
attorney or counselor of my own choosing and that I knowingly and voluntarily
execute this Agreement, after bargaining over the terms hereof, with knowledge
of the consequences made clear, and with the genuine intent to release claims
without threats, duress, or coercion on the part of the Company. I do so
understanding and acknowledging the significance of such waiver.

 

6.       Further, in view of the above-referenced consideration voluntarily
provided to me by the Company, after due deliberation, I agree to waive any
right to further litigation or claim against any or all of the Releasees except
as specifically provided in paragraph number 2 above. I hereby agree to
indemnify and hold harmless the Releasees and their respective agents or
representatives from and against any and all losses, costs, damages or expenses,
including, without limitation, attorneys fees incurred by said parties, or any
of them, arising out of any breach of paragraph 1 or paragraph 3 of this
Agreement by me or by any person acting at my direction, or the fact that any
representation made herein by the undersigned was false when made.

 



Greenstein – Employment Agreement (2019) 

 

- 23 -

 

 

7.       As a material inducement to the Company to enter into this Agreement,
I, the undersigned, understand and agree that if I should fail to comply with
the conditions of paragraphs 1, 3 or 4 hereof, all amounts previously paid under
this Agreement shall be immediately forfeited to the Company and that the right
or claim to further payments and/or benefits hereunder would likewise be
forfeited.

 

8.       As a further material inducement to the Company to enter into this
Agreement, the undersigned provides as follows:

 

First. I represent that I have not filed any complaints or charges against the
Company, or any of the Releasees relating to the relinquishment of my former
titles and responsibilities at the Company or the terms of my employment with
the Company and that if any agency or court assumes jurisdiction of any
complaint or charge against the Company or any of the Releasees on behalf of me
concerning my employment with the Company, I understand and agrees that I have,
by my knowing and willing execution of this Agreement waived my rights to any
form of recovery or relief against the Company, or any of the Releasees,
including but not limited to, attorney’s fees. Provided, however, that this
provision shall not preclude the undersigned from pursuing appropriate legal
relief against the Company for redress of a substantial breach of a material
obligation of the Company expressly undertaken in consideration of my entering
into this Agreement.

 

Second. I acknowledge and understand that the consideration for this release
shall not be in any way construed as an admission by the Company or any of the
Releasees of any improper acts or any improper employment decisions, and that
the Company, specifically disclaims any liability on the part of itself, the
Releasees, and their respective agents, employees, representatives, successors
or assigns in this regard.

 

Third. I acknowledge and agree that this Agreement shall be binding upon me,
upon the Company, and upon our respective administrators, representatives,
executives, successors, heirs and assigns and shall inure to the benefit of said
parties and each of them.

 

Fourth. I represent, understand and agree that this Agreement sets forth the
entire agreement between the parties hereto, and fully supersedes any and all
prior agreements or understandings between the parties pertaining to the subject
matter hereof, except for the confidentiality and non-competition agreement
previously executed by me (a copy of which is attached to the Employment
Agreement as Exhibit A and is made a part hereof) and the Indemnification
Agreement entered into by the parties, the terms of which retain their full
force and effect, and which are in no way limited or curtailed by this
Agreement.

 



Greenstein – Employment Agreement (2019) 

 

- 24 -

 

 

Fifth. Modification. This Agreement may not be altered or changed except by an
agreement in writing that has been properly executed by the party against whom
any waiver, change, modification or discharge is sought.

 

Sixth. Severability. All provisions and terms of this Agreement are severable.
The invalidity or unenforceability of any particular provision(s) or term(s) of
this Agreement shall not affect the validity or enforceability of the other
provisions and such other provisions shall be enforceable in law or equity in
all respects as if such particular invalid or unenforceable provision(s) or
term(s) were omitted. Notwithstanding the foregoing, the language of all parts
of this Agreement shall, in all cases, be construed as a whole, according to its
fair meaning, and not strictly for or against any of the parties.

 

Seventh. Mutual No Disparagement. The Company and undersigned affirm their
respective rights and obligations pursuant to Section 14.4 of the Employment
Agreement.

 

Eighth. Confidentiality. The Company and the undersigned agree to refrain from
disclosing to third parties and to keep strictly confidential all details of
this Agreement and any and all information relating to its negotiation, except
as necessary to each party’s accountants or attorneys.

 

Ninth.       Termination of Agreement. Notwithstanding anything to the contrary
in this Agreement, this Agreement may be terminated by the Company and all
further payment obligations of the Company will cease, if: (a) the undersigned
is terminated for Cause prior to the undersigned’s separation date; or (b) facts
are discovered after the undersigned’s separation date that would have supported
a termination for Cause had such facts been discovered prior to the
undersigned’s separation date. “Cause” has the meaning defined in the Employment
Agreement.

 

[Signature page follows]

 



Greenstein – Employment Agreement (2019) 

 

- 25 -

 

 

AFFIRMATION OF RELEASOR

 

I, Sara A. Greenstein, warrant that I am competent to execute this Termination,
Voluntary Release and Waiver of Rights Agreement and that I accept full
responsibility thereof.

 

I, Sara A. Greenstein, warrant that I have had the opportunity to consult with
an attorney of my choosing with respect to this matter and the consequences of
my executing this Termination, Voluntary Release and Waiver of Rights Agreement.

 

I, Sara A. Greenstein, have read this Termination, Voluntary Release and Waiver
of Rights Agreement carefully and I fully understand its terms. I execute this
document voluntarily with full and complete knowledge of its significance.

 

Executed this         day of                         , 20          at
                                                        .

 

 

    SARA A. GREENSTEIN

 

Accepted and agreed by the Company:

 

LYDALL, INC.                 By:       Date:_____________, 20__       Its:      

 

* Note to Draft:  The Parties agree that the Company may revise this form of
release to reflect changes in law, additional statutes or claims, benefits, or
your circumstances, so that the Company receives the benefit of the most
complete release of claims that is legally permissible and may also change the
timing, if required to obtain such release.  This endnote is part of the form of
release agreement and is to be removed only when the Company finalizes this
Termination, Voluntary Release and Waiver of Rights Agreement.

 



Greenstein – Employment Agreement (2019) 

 

- 26 -

 